Citation Nr: 1011727	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-13 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for peripheral 
neuropathy, as secondary to service-connected diabetes 
mellitus type II.

3.  Entitlement to service connection for a skin disorder, to 
include as a result of herbicide exposure.  

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  The claim for service connection for 
hypertension was denied in a July 2007 rating decision.  

In his substantive appeal to the Board, received in April 
2006, the Veteran requested a travel board hearing.  In a 
letter to VA dated in March 2007, the Veteran withdrew his 
request for a personal hearing.  38 C.F.R. § 20.704(e).  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.  

In July 2008, the record reflects that VA received additional 
evidence that had not been reviewed by the RO.  Although the 
Veteran did not indicate that he wished to waive 
consideration of this evidence in the first instance, as the 
Board is either granting or remanding the claims on appeal, 
no prejudice results to the Veteran by any failure in 
affording initial RO consideration.  38 C.F.R. § 20.1304.

The issues of entitlement to service connection for a 
peripheral neuropathy, a skin disorder, and hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

Tinnitus has been found to have begun during service and has 
continued to the present.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for entitlement to service connection for 
tinnitus on appeal is being granted, there is no need to 
review whether VA's statutory duties to notify and assist are 
fully satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).


LAW AND ANALYSIS

1.  Entitlement to service connection for tinnitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence 
of the disability for which service connection is being 
claimed; (2) competent evidence of a disease contracted, an 
injury suffered, or an event witnessed or experienced in 
active service; and (3) competent evidence of a nexus or 
connection between the disease, injury, or event in service 
and the current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999)).  In many cases, medical evidence is 
required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  Barr v. Nicholson, 21 Vet. 
App. 303, 309 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, and after resolving all 
reasonable doubt in favor of the Veteran, the Board concludes 
that the Veteran is entitled to service connection for 
tinnitus.  

The Veteran's service treatment records are absent for 
findings of tinnitus.  In fact, the first medical indication 
of tinnitus was not until his January 2004 VA examination.  
Nevertheless, the absence of treatment for, or medical 
evidence of, a claimed disability is not always fatal to the 
claim.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  In this regard, the 
January 2006 VA examiner opined that the Veteran's tinnitus 
was not as likely as not due to military noise exposure.  She 
indicated that the Veteran had numerous etiologic sources 
which could negatively impact cochlear function including 
uncontrolled hypertension, hyperlipidemia, smoking, and 
chronic factory noise exposure.  Further, the examiner 
indicated that although the Veteran reported tinnitus for a 
long time, he did not date the onset back to his service.  
After reviewing the claims file in January 2006, a second 
examiner determined that she could not answer the question of 
etiology of the Veteran's tinnitus without resorting to 
speculation.  She referenced the lack of evidence of tinnitus 
in the record as supporting her conclusion.

In his September 2005 notice of disagreement (NOD), the 
Veteran stated that he informed the examiner that he had both 
a ringing and a whooshing sound in his ears.  In July 2008, 
he added that he started his tortilla factory six years after 
his separation from service, but had experienced the ringing 
in his ears since service.  He related that he though his 
tinnitus was related to noise exposure from the flight deck 
without hearing protection.  The Veteran explained that he 
did not seek medical treatment after service because it was 
difficult to find and he was raised not to seek medical care 
unless absolutely necessary.  

The Board does not afford the January 2004 VA examination or 
January 2006 addendum much probative value.  In this regard, 
the rationale for the opinion that the Veteran's tinnitus is 
not related to his military service as been contradicted by 
the Veteran.  As noted above, the examiner indicated that the 
Veteran was not able to pinpoint the onset of his tinnitus to 
his service, but the Veteran has stated that he has 
experienced ringing in his ears ever since service.  The 
Veteran is competent to report that he has experienced 
ringing in his ears since service.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (finding veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  Moreover, the Board finds the Veteran's explanation 
as to why he did not seek treatment for tinnitus over the 
years to be persuasive.  Thus, under the facts presented 
here, the Board finds the Veteran's statements that he has 
experienced ringing since service to be persuasive.  
Accordingly, as part of the VA examiner's opinion is based on 
a faulty premise (Veteran could not pinpoint onset of ringing 
in his ears), the Board affords it little persuasive value.  

In conclusion, the Board has determined that the most 
persuasive evidence of record is the Veteran's contention 
that he began to experience ringing in his ears during 
service, and has experienced this ringing ever since.  The 
January 2004 VA examination indicates a medical diagnosis of 
tinnitus.  Thus, there is competent and credible evidence of 
ringing of the ears during service, continuity of 
symptomatology since service, and a diagnosis of tinnitus.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007) (lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional).  Thus, when 
considered as a whole, and after resolving all reasonable 
doubt in favor of the Veteran, service connection for 
tinnitus is granted.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

2.  Entitlement to service connection for peripheral 
neuropathy, as secondary to service-connected diabetes 
mellitus type II.

The Veteran contends that he has peripheral neuropathy as 
secondary to his service-connected diabetes mellitus type II.  
The Board notes that the Veteran has not been provided with 
notice regarding how to substantiate his claim on a secondary 
basis or the laws and regulations pertinent to his claim for 
service connection for peripheral neuropathy, to include as 
secondary to service-connected diabetes mellitus type II.  In 
September 2006, while this appeal was pending, this 
regulation was amended; therefore, on remand, the RO should 
provide the Veteran with both the old version of the 
regulation prior to the amendment and the new version.  
38 C.F.R. § 3.310(a) (2006) and 38 C.F.R. § 3.310(b) (2009).

Additionally, although the January 2004 VA peripheral nerves 
examination indicated that the physical examination was 
negative for peripheral neuropathy, evidence received after 
that examination reflects that the Veteran does have a 
diagnosis of peripheral neuropathy.  In this regard, VA 
records dated in March 2004 and June 2005 had findings of 
diabetic peripheral neuropathy, hands and soles, of the glove 
and stocking type.  Accordingly, as there is evidence of 
peripheral neuropathy related to service-connected diabetes 
mellitus type II, a remand for a VA examination is necessary.  
38 C.F.R. § 3.159(c)(4).




3.  Entitlement to service connection for a skin disorder, to 
include as a result of herbicide exposure.  

The Veteran contends that he has a skin disorder that was the 
result of exposure to herbicides during service.  As 
reflected in the September 2004 rating decision, it has been 
conceded that the Veteran served within the Republic of 
Vietnam and is therefore presumed to have been exposed to 
herbicides.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Private treatment records from Dr. H.L.P. and Dr. J.W.B. 
received in August 2003 showed that the Veteran had probable 
contact dermatitis to nylon and dermatomycosis of the skin in 
March 1995, infected eczema of the right foot in April 1995, 
and tinea pedis in May 1995.  During his January 2004 VA 
examination, the Veteran pointed out an area of darkened 
pigmentation of the left flank area.  He reported that a rash 
appears intermittently in that area.  There was no flare at 
the time of the examination.  

In July 2008, the Veteran elaborated that during service, 
fellow service members told him it looked like he had jungle 
rot on his feet and toes.  While in Vietnam, he saw a medic 
for a rash on his body and in his groin area.  The Veteran 
reported that the medic stated he had heat rash.  A September 
1966 service treatment entry indicates heat rash on penis.  
The Veteran added that after he got out of the service, he 
still got the rash.  

The Board finds the Veteran's reports that he had a rash on 
his feet, toes, body, and groin area to be competent and 
credible.  The Veteran is competent to report that he was 
told in service that it looked like he had jungle rot on his 
feet and toes and that a medic told him he had heat rash on 
his body and groin.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Based on the current evidence of record, the Board finds the 
Veteran's assertion that he has had a rash intermittently 
ever since service to be competent and credible.  
Accordingly, as there is evidence that the Veteran had a rash 
during service that has continued intermittently to this day, 
a remand for a VA examination is necessary.  38 C.F.R. 
§ 3.159(c)(4).  

4.  Entitlement to service connection for hypertension.

The Board notes that the Veteran was denied entitlement to 
service connection for hypertension in a July 2007 RO 
decision.  The record reflected that the Veteran filed a NOD 
with regard to that issue in July 2008.  When there has been 
an adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case (SOC).  See 38 C.F.R. § 19.26.  Thus, a remand for 
issuance of an SOC on the issue of entitlement to service 
connection for hypertension is necessary.  Manlincon v. West, 
12 Vet. App. 238 (1999).  However, this issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claims on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should send the Veteran a 
notice letter in connection with his claim 
for service connection for peripheral 
neuropathy, to include as secondary to 
service-connected diabetes mellitus type 
II.  The letter should inform him of (1) 
the information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; and 
(3) inform him about the information and 
evidence he is expected to provide.  The 
letter should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran 
should be informed that before secondary 
service connection for any disability may 
be granted as a matter of law, service 
connection must be granted for the primary 
conditions he is claiming the disabilities 
are secondary to.  The Veteran should also 
be informed of the requirements for 
establishing secondary service connection 
under both the old and the new version of 
the regulation for secondary service 
connection.  38 C.F.R. § 3.310(a) (2006) 
and 38 C.F.R. § 3.310(b) (2009).

3.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a skin disorder.  
The Veteran should be examined when his 
claimed rash is manifesting/flaring.  A 
copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for a 
skin disorder.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current skin disorder is 
causally or etiologically related to his 
service in Vietnam or presumed exposure to 
Agent Orange (December 1965 to September 
1966) as opposed to its being more likely 
due to some other factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  After the above development has been 
undertaken, schedule the Veteran for a VA 
examination to evaluate his claim for 
peripheral neuropathy, to include as 
secondary to service-connected diabetes 
mellitus type II.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

a.  Based on a review of the claims folder 
and the examination findings, including the 
service treatment records, private 
treatment reports, and VA treatment 
reports, the examiner should provide any 
diagnoses pertaining to the claim for 
peripheral neuropathy.  If such disability 
is shown, the examiner should opine as to 
the relationship, if any, between the 
Veteran's service-connected diabetes 
mellitus type II and peripheral neuropathy.  
To the extent possible, (likely, unlikely, 
at least as likely as not) the examiner 
should opine whether peripheral neuropathy 
was either (a) proximately caused by or (b) 
proximately aggravated by his service-
connected diabetes mellitus type II.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  An SOC, containing all applicable laws 
and regulations, on the issue of 
entitlement to service connection for 
hypertension must be issued.  Manlincon, 
12 Vet. App. 238.  The Veteran should be 
advised of the time period in which to 
perfect his appeal.  Only if the Veteran's 
appeal as to this issue is perfected 
within the applicable time period, then 
such should return to the Board for 
appellate review.  

6.  When the development requested has 
been completed, the claims for a skin 
disorder and peripheral neuropathy should 
be reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


